Fisher, J.,
delivered the opinion of the court.
The appellee filed this bill in the Yice-Chancery Court, at Fulton, for the purpose of compelling a specific performance of a certain contract in regard to a tract of land purchased by the appellee from the appellant.
The contract appears to have been as follows: — Arther by his attorney, sold the -land to the appellee, on the 3rd of January, 1853; took his note for the purchase-money, falling due the 1st of March, 1854; and at the same time, (date of contract,) executed his bond for title, conditioned to make title upon the payment of the purchase-money. The purchaser failing to make payment, sometime about June, 1854, the vendor notified the purchaser that the contract was at an end, whereupon, the purchaser, in a few days, tendered the money and demanded a deed; and the vendor refusing to receive the money and to make the deed, this bill was filed.
*133It will be seen by reference to tbe title bond, that the covenants of the parties are mutual and dependant; to wit, the payment of the money and the conveyance of the title were to be concurrent acts; and it follows hence, that neither party could place the other in default in performing the contract, without an offer on his part likewise to perform. The purchaser was not bound to part with his money without the title, nor was the vendor, in his turn, bound to part with the title without the money. The only question, therefore, to be considered is, whether the notice given by the vendor to the vendee, that the contract was rescinded or at an end, can be treated as a sufficient offer to perform. The mere statement of the question, would seem to contain its appropriate answer; and so far from the notice being an offer to perform, it was clearly a declaration by the party, that he did not intend to perform his covenant. He could only tender performance by offering what his covenant bound him to do.
We are, therefore, of opinion, that there is no error in the decree of the court below.
Decree affirmed.